 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVELERS CASUALTY AND                           No. 2:07-cv-02493-TLN-DB
      SURETY COMPANY OF AMERICA, a
12    Connecticut corporation,
13                       Plaintiff,                    ORDER SEALING DOCUMENTS
14           v.
15    SIDNEY B. DUNMORE, an individual;
      SID DUNMORE TRUST DATED
16    FEBRUARY 28, 2003, a California trust;
      SIDNEY B. DUNMORE, Trustee for Sid
17    Dunmore Trust Dated February 28, 2003;
      DHI DEVELOPMENT, a California
18    corporation,
19                       Defendants.
20
21          Having reviewed Defendants Sidney B. Dunmore, an individual; Sid Dunmore Trust

22   Dated February 28, 2003, a California trust; and Sidney B. Dunmore, Trustee for Sid Dunmore

23   Trust Dated February 28, 2003’s, (“Defendants”), request to seal the financial declaration of

24   Sidney B. Dunmore and banking records (ECF No. 427), and good cause appearing, the Court

25   hereby GRANTS Defendants’ request to seal.

26   ///

27   ///

28   ///

                                                      1
 1

 2          The Clerk of the Court is directed to file the Declaration of Sidney B. Dunmore and

 3   exhibits attached thereto under seal.

 4          IT IS SO ORDERED.

 5   Dated: March 28, 2019

 6

 7
                                        Troy L. Nunley
 8                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
